10/17/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0130



                                    No. DA 21-0130


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

STEPHEN DEAN PRUITT,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including November 20, 2022, within which to prepare, serve, and file its response

brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 17 2022